Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 1 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 2 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 3 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 4 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 5 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 6 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 7 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 8 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 9 of 14
                 Case 19-11736-CSS              Doc 1      Filed 08/02/19         Page 10 of 14



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 11

    CEDAR HAVEN ACQUISITION, LLC, 1                              Case No. 19-

                        Debtor.



                             CORPORATE OWNERSHIP STATEMENT

       Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rule of Bankruptcy Procedure, the
following are corporation(s), other than a governmental unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interests:

         Stone Barn Holdings, LLC




1   The Debtor in this case, along with the last four digits of the federal tax identification numbers, is Cedar Haven
    Acquisition, LLC (8400). The mailing address for the Debtor is 590 South 5th Avenue, Lebanon, Pennsylvania
    17042.
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 11 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 12 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 13 of 14
Case 19-11736-CSS   Doc 1   Filed 08/02/19   Page 14 of 14
